Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on 16/938709 application originally filed July 24, 2020.
Amended claims 1, 3-7, 10, 11 and 21-30, filed May 31, 2022, are pending and have been fully considered.  Claims 2, 8, 9 and 12-20 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10, 11 and 21-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber et al. (US 2007/0100002) hereinafter “Leinweber” in view of Weers (US 2020/0017790).
Regarding Claims 1, 3-7, 10, 11 and 21-30
	Leinweber discloses in the abstract, the use of alkoxylated dendrimers for breaking oil/water emulsions. The alkoxylated dendrimers have a molecular weight of from 2400 to 100 000 g/mol and have been alkoxylated with C2-C4-alkylene oxide groups or a mixture of such alkylene oxide groups such that the alkoxylated dendrimer has a degree of alkoxylation of from 1 to 100 alkylene oxide units per free OH group. The alkoxylated dendrimers are added to the oil/water emulsions in amounts of from 0.0001 to 5% by weight, based on the oil content of the emulsion to be demulsified. 
	Leinweber discloses in paragraph 0006, the varying properties (e.g. asphaltene, paraffin and salt content, chemical composition of the natural emulsifiers) and proportions of water in different crude oils make it imperative to further develop the existing petroleum demulsifiers. In particular, a low concentration and broad applicability of the petroleum demulsifiers to be used as well as the higher effectiveness which is to be strived for is of prime importance from an economic and ecological point of view. 
	Leinweber discloses the branched aliphatic compound is an alkoxylated dendrimer having the formula represented below (see page 3, paragraph 0017):

    PNG
    media_image1.png
    493
    737
    media_image1.png
    Greyscale

	As seen in the above dendrimer, As can be seen from above, the branched aliphatic compound of Leinweber teaches the following features: having 20 or more carbon atoms, functional groups having 2 to 28 carbon atoms, alkyl groups with 2-28 carbon atoms, and branches containing oxygen functional groups.
Leinweber discloses in paragraph 0014, the star-shaped monodisperse dendrimers are alkoxylated with a polyether comprising one or more C2-C4-alkylene oxides, preferably ethylene oxide (EO) or propylene oxide (PO).  The alkoxylation takes place at the free OH groups of the dendrimers. 
	Leinweber discloses in paragraphs 0020 and 0021, the branched aliphatic compound grafted with a polyether is a crosslinked branched aliphatic compound formed by using a crosslinker selected from an epoxide, an isocyanate, a carboxylic acid, an acyl halide, an aldehyde, a nitrile, a halide, an ester, an anhydride, an alcohol, an amide, and combinations thereof.
Leinweber discloses wherein the branched aliphatic compound is grafted with a polyether selected from a polymer of ethylene oxide, a polymer of propylene oxide, and combinations thereof (see [0014]-[0015]).
	Leinweber discloses in paragraphs 0001, 0002 and 0040, the stream containing a mixture of oil and water is crude oil.
	It is to be noted, Leinweber is silent to the teaching that the aliphatic compound prevents the freezing or crystallization of the paraffin inhibitor at temperatures ranging from about 0°C to about -40°C.
	However, it is known in the art to add an aliphatic compound crosslinked with a polymer in order to prevent freezing or crystallization at temperatures ranging from -40°C or above, as taught by Weers.
	Weers discloses a method of improving the cold flow properties or reducing the pour point of a hydrocarbon fluid or reducing or eliminating paraffin deposits from a hydrocarbon fluid, the method comprising adding to the hydrocarbon fluid an ionic liquid with a second paraffin inhibitor, wherein the ionic liquid of the formula: R1R2R3R4A+X- or R1R2R3A+R8A+R5R6R7X- (X: anionic phosphonate ester (R-P(=O)(OH)2, R: Cl-20 oxyalkyl), alkoxide, etc.) (see paragraphs [0042]-[0044], [0050], [0061], [0078], [0083]; claims 1, 2, 18).  Weers further discloses in paragraph 0083, the treatment compositions permit hydrocarbon fluids to remain fluid and pumpable at temperatures ranging from about -40°C to about 70°C. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use paraffin inhibitor compositions that aid in temperature stability in crude oil compositions, as taught by Weers and Leinweber.  The motivation to do so is to use paraffin inhibitor compositions that are temperature stable for inhibiting solidification in paraffin inhibitor concentrates in order to improve the cold flow properties or reducing the pour point of a hydrocarbon fluid or reducing or eliminating paraffin deposits from a hydrocarbon fluid, as taught by Weers.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicants argued: “The Examiner admits that Leinweber does not teach that the aliphatic compounds of Leinweber prevent the freezing or crystallization of a paraffin inhibitor as recited in the present claims. Indeed, the Applicants again respectfully submit that Leinweber only teaches their dendrimers for breaking oil/water emulsions—which is not the claimed method. That is, Leinweber’s dendrimers are only disclosed as emulsion breakers and thus are not pertinent to any of the pending claims.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Leinweber discloses in paragraph 0006, the varying properties (e.g. asphaltene, paraffin and salt content, chemical composition of the natural emulsifiers) and proportions of water in different crude oils make it imperative to further develop the existing petroleum demulsifiers. In particular, a low concentration and broad applicability of the petroleum demulsifiers to be used as well as the higher effectiveness which is to be strived for is of prime importance from an economic and ecological point of view.  “Products of identical compound can not have mutually exclusive properties.” A compound and its properties are inseparable. There-fore, if the prior art teaches the identical compound, the properties applicant discloses and/or claims are necessarily present. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Applicants argued: “The Examiner attempts to fill this gap with Weers.  The Applicants respectfully submit that the Examiner is incorrect about what Weers teaches. Weers teaches ionic liquids as paraffin inhibitors that disrupt crystallization in the range of 0 to -40°C. However, the Examiner appears to contend that the Weers ionic liquids have oxyalkylations (alkoxide) of C1-C20.   However, the Applicants cannot find where the Weers ionic liquids have oxyalkylated portions that have 12 or more carbon atoms as required by the present claims. Weers discloses R' through R’ in his formulae (II) and (III) as being “a C1-C30 hydroxyalkyl group” in paragraph [0050], but Weers defines “hydroxyalkyl” as an alkyl group that has been substituted with a hydroxyl group, not an alkoxylation portion as recited in the present claims.  These are different structures.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Weers is NOT relied upon to teach the claimed structure but rather it is known in the art to use an aliphatic compound crosslinked with a polymer in order to prevent freezing or crystallization at temperatures ranging from -40°C or above, as taught by Weers.  It is maintained, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use paraffin inhibitor compositions that aid in temperature stability in crude oil compositions, as taught by Weers and Leinweber.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khandekar et al. (US 2014/0224495) discloses in the abstract, disclosed herein is a fluid flow improver comprising a branched dendritic core comprising a first quaternary carbon center bonded to four second carbon atoms, wherein at least three of the four second carbon atoms are individually bonded to one or more chain extender ligands to produce the branched dendritic core, wherein the branched dendritic core has greater than or equal to about 16 terminal hydroxyl groups, and wherein at least one of the terminal hydroxyl groups is esterified with at least one carboxylic acid moiety comprising from 6 to 30 carbon atoms. Methods of inhibiting deposition of paraffin and reducing pour point temperature of a hydrocarbon fluid are also disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771